Case: 13-60340      Document: 00512561172         Page: 1    Date Filed: 03/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 13-60340
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       March 14, 2014
                                                                          Lyle W. Cayce
ARMANDO SANCHEZ-CACATZUN,                                                      Clerk


                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 143 061


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, Armando Sanchez-Cacatzun petitions for review of the
Board of Immigration Appeals’ (BIA) dismissing his appeal of the Immigration
Judge’s (IJ) denying him asylum, withholding of removal, and relief under the
Convention Against Torture (CAT).             The BIA relied on the IJ’s decision;
therefore, both the IJ’s decision and the order of the BIA are reviewed. E.g.,
Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Because Sanchez does not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 13-60340   Document: 00512561172      Page: 2   Date Filed: 03/14/2014


                                  No. 13-60340

challenge the BIA’s holding that his asylum application is time barred, he has
abandoned the issue. E.g., Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003). He has also abandoned any claim he is entitled to withholding of
removal or CAT relief based on any ground other than his homosexuality. See
id.
       An alien is entitled to withholding of removal if he can establish it is
more likely than not that, if he is returned to his country of origin, his “life or
freedom would be threatened in that country because of [his] race, religion,
nationality, membership in a particular social group, or political opinion”. Zhu
v. Gonzales, 493 F.3d 588, 596 (5th Cir. 2007) (internal quotation marks
omitted) (citing 8 U.S.C. § 1231(b)(3)(A) (restriction on removal to a country
where alien’s life or freedom would be threatened)). Additionally, an alien is
entitled to protection under the CAT if he proves it is more likely than not that,
if deported, he will suffer torture by or with the consent or acquiescence of the
government. 8 C.F.R. § 208.16(c)(2) (eligibility for withholding of removal
under the CAT); see also Zhang v. Gonzales, 432 F.3d 339, 344–45 (5th Cir.
2005). This court reviews, for substantial evidence, decisions to deny both
withholding of removal and CAT relief, and it will not reverse unless the record
compels it. Id. at 344.
       As Sanchez’ contentions consist of a series of conclusory assertions,
unsupported by citations to the record, regarding alleged persecution and
torture of homosexuals by Guatemalan authorities, he fails to show the record
compels reversal. See, e.g., id. at 345. Although he maintains the scarcity of
factual support for his claims is justifiable because the alleged persecution and
torture of homosexuals in Guatemala is underreported, Sanchez bears the
burden of presenting evidence showing he was entitled to withholding of




                                        2
    Case: 13-60340    Document: 00512561172     Page: 3   Date Filed: 03/14/2014


                                 No. 13-60340

removal and CAT relief. 8 U.S.C. § 1231(b)(3)(C) (sustaining burden of proof);
8 C.F.R. § 208.16(c)(2) (same); e.g., Zhang, 432 F.3d at 344.
      DENIED.




                                       3